I feel impelled to register a dissent in this case, because I am convinced that the practice followed in the instant case results in a complete abrogation of the benefits conferred by the Uniform Declaratory Judgments Act. As will be developed hereinafter, it is my opinion that dismissing a petition seeking a declaration of rights and status is not a declaration of such rights and status, but is a refusal upon the part of the court to comply with the provisions of the Uniform Declaratory Judgments Act.
The plaintiff knows no more as to his rights and status after such dismissal than he did before filing his petition. It does not appear that the court was exercising the discretion permitted by the act. On the contrary, judging from the opinion, it appears that the court in dismissing the petition was laboring under the impression that the judgment was entered in compliance with the provisions of the act. My opinion is that it did not so comply.
The Common Pleas Court entered the following final judgment:
"This cause came on to be heard upon the petition and reply of the plaintiff, the answer of the defendant and the motion of the defendant for a judgment on the pleadings and was thereupon briefed and argued by counsel and submitted to the court.
"Upon consideration of the same the court finds said motion to be well taken and orders that the same be and it hereby is sustained.
"Coming now to enter judgment upon said motion it is hereby ordered, adjudged and decreed that a judgment be entered in favor of the defendant, that the petition of the plaintiff be dismissed and that the costs of within action be awarded against the plaintiff." *Page 205 
The court made no other finding. It filed a written opinion which appears among the original papers transmitted to this court, but such opinion was not filed with the clerk for journalization.
In such opinion the court considered fully the respective claims of the parties set up in the petition, answer, and reply.
Upon the defendant's motion for judgment on the pleadings — (1) the facts properly pleaded in the petition are to be taken as true, (2) facts in the answer favorable to plaintiff and not denied are to be taken as true, and (3) facts properly alleged in the reply are to be taken as true (Williams v. Village of DeerPark, 78 Ohio App. 231, 69 N.E.2d 536) — the plaintiff is entitled to all reasonable inferences to be drawn from such facts. Guardian Life Ins. Co. v. Veser, 128 Ohio St. 200,190 N.E. 405; Parletto v. Industrial Commission, 140 Ohio St. 12,42 N.E.2d 153.
And the plaintiff under such pleading of facts is entitled to any relief to which such facts show him entitled. Triff, Admx.,
v. National Bronze  Aluminum Foundry Co., 135 Ohio St. 191,20 N.E.2d 232, 121 A.L.R., 1131; State, ex rel. Masters, v.Beamer, 109 Ohio St. 133, 150, 141 N.E. 851; Schaefer v. FirstNational Bank, 134 Ohio St. 511, 520, 18 N.E.2d 263.
The effect of the judgment quoted is to deny that the plaintiff is entitled to any relief of any kind upon the properly pleaded facts. His petition was dismissed.
The trial court in its opinion stated:
"It should be noted at this point, of course, that plaintiff's repeated allegation of the existence of a controversy for various named reasons is necessary to entitle him to the declaratory judgment prayed for. However, it is also necessary in order to support a *Page 206 
declaratory judgment that a justiciable issue exists. The absence of such an issue will be shown below."
From the relevant and properly pleaded facts which the defendant must admit by his motion, it appears that the plaintiff was appointed a deputy clerk by the defendant, that such appointment was approved by the Court of Common Pleas of Hamilton county, that for some time plaintiff held such position, that he was discharged by the defendant, and that such action was not approved by the Court of Common Pleas of Hamilton county.
There are many other allegations which are either irrelevant and immaterial or are mere allegations of law or conclusions of law, among which is an attempt to state alleged factual reason for the discharge of plaintiff.
The controversy developing upon the argument of the motion centers around the applicability of Sections 9 and 2871, General Code, and possibly the application of Section 6241-1, General Code.
Essentially, the question presented by the facts properly pleaded to the trial court was whether the defendant had a right to discharge the plaintiff at his pleasure, or was required to have certain reasons therefor, or seek the approval of the Court of Common Pleas, or give the plaintiff the benefit of a trial, and if so required, did he comply with the law?
Certainly, the facts do present a situation in which the plaintiff may justly claim that there exists an element of uncertainty involving the lawfulness of his discharge as a deputy clerk. Even if such discharge may seem clearly lawful or unlawful, still the plaintiff was entitled to a declaration of his status and rights. In its opinion the trial court definitely stated such status. Whether it was correct or incorrect is not before this court, because instead of carrying its finding *Page 207 
and declaration into the final judgment entry, it dismissed the plaintiff's petition and rendered judgment for the defendant without in any way giving plaintiff any information as to its conclusion upon the problem properly presented.
The simple question presented to this court is whether such judgment complies with the rights accorded plaintiff under the provisions of Section 12102-1 et seq., General Code.
This court cannot now be concerned with the conclusions of the trial court expressed in its opinion. The court speaks only through its journal (Squire, Supt. of Banks, v. Guardian TrustCo., 144 Ohio St. 266, 58 N.E.2d 651) and there is no declaration of the status and rights of the plaintiff upon the journal of the Court of Common Pleas. Reference to the opinion has only been made to show what was in the mind of the court in rendering its judgment.
Paragraph two of the syllabus in Coshocton Real Estate Co. v.Smith, 147 Ohio St. 45, 67 N.E.2d 904, is:
"Under the provisions of Section 12102-1, General Code, courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations irrespective of whether further relief is or could be claimed."
And, at page 48 of the opinion, it is stated: "In the first section jurisdiction is conferred `to declare rights, status, and other legal relations.' This is precisely the relief asked by the plaintiff."
In the Smith case "rights and status" under a lease were sought to be determined. In the instant case the "rights and status" of the plaintiff under the sections of the Code mentioned herein are sought to be determined. This right is given plaintiff by Section 12102-2, General Code. *Page 208 
The trial court refused to declare the status of plaintiff under the statutes involved, and in doing so denied the plaintiff relief to which he was entitled under the Uniform Declaratory Judgments Act, and committed error prejudicial to plaintiff.
The defendant seeks to sustain the action of the trial court in dismissing the petition of plaintiff upon the ground that it had no jurisdiction over the subject matter of the action; the defendant's theory being that because Section 9, General Code, gives the clerk of courts power to discharge a deputy at his pleasure, the Court of Common Pleas has no jurisdiction to declare plaintiff's rights in the matter. This is just what the plaintiff had a right to have declared, if it properly defines his status. Certainly, the Court of Common Pleas being a court of general jurisdiction has jurisdiction of the subject matter of a declaratory judgment and of the status of the plaintiff as a deputy clerk, which is the subject of this action. Baltimore Ohio Rd. Co. v. Hollenberger, 76 Ohio St. 177, 81 N.E. 184. It may have no right under the law to interfere with the discharge of the deputy by the clerk, but, certainly, it has jurisdiction, and under the provisions of Section 12102-1 et seq., General Code, may be required to say whether such discharge is lawful or unlawful.
Certainly, it cannot be successfully urged that a declaration by the trial court in the instant matter that the clerk, at his pleasure, had or had not the right to discharge the plaintiff deputy, would be an exercise of jurisdiction it did not possess. *Page 209